DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 21, 2022.
Currently, claims 1-4, 12, 16-17, 22-23, 51, 65-67, 72-74, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, 137, and 139-140 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

           Maintained Rejections
Claim Rejections - 35 USC § 103
Claims 1-4, 12, 22-23, 51, 67, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, 137, and 140 remain rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anguela et al. for the reasons set forth in the last Office action mailed on June 16, 2022 and for the reasons stated below.
Applicant's arguments filed on November 21, 2022 have been fully considered but they are not persuasive. Applicant argues the claims as amended to “refer to an element of previously pending but now canceled claim 138” thus the rejection is rendered moot. In response, it is noted that the “wherein” limitation recited in the amended claims is not the same as the limitation of claim 138, which has been cancelled. The “wherein” clause of “wherein the method prevents spontaneous bleeds for at least 1 year” is written as a mere natural consequence/result of practicing “the method” of treating a human having hemophilia A comprising administering an rAAV vector comprising SEQ ID NO:7. Since Anguela’s method of treating a human having hemophilia A comprising administering an rAAV vector comprising SEQ ID NO:7 at the dose of less than 6x1012 vg/kg is identical to and patentably indistinguishable from the instantly claimed method, it necessarily follows that Anguela’s method would inherently result in prevention of spontaneous bleeds for at least 1 year, absent objective evidence to the contrary. 
Note that the Office does not have the facilities and resources to provide the factual evidence needed in order to determine and/or compare the consequence of the instantly claimed administration of an rAAV vector for treating a human having hemophilia A versus Anguela’s method. In the absence of evidence to the contrary, the burden is upon the applicant to prove that Anguela’s method does not naturally result in prevention of spontaneous bleed for at least one year, thereby establishing patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
In view of the foregoing, this rejection is maintained. 

Claim Rejections - 35 USC § 103
Claims 1-4, 12, 16-17, 22-23, 51, 65-67, 72-74, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, 137, and 139-140 remain rejected under 35 U.S.C. 103 as being unpatentable over Anguela et al. in view of Wang et al. and Kelley et al. for the reasons set forth in the last Office action mailed on June 16, 2022 and for the reasons stated below.
Applicant's arguments filed on November 21, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because none of the cited art teaches the newly added limitation “wherein the method prevents spontaneous bleeds for at least 1 year.” Applicant further argues that Wang at best teaches assessing frequency of spontaneous bleeding episodes and fails to teach “how to prevent spontaneous bleeds for at least one year”. In response, applicant’s attention is directed to the fact that the newly added “wherein” limitation is written as a mere natural result/consequence of performing the recited method step of administering an rAAV vector comprising SEQ ID NO:7 for the purpose of treating a human having hemophilia A. In addition, Anguela teaches that the hemophilia A treatment method “reduces frequency of severity of acute bleeding episodes” thus also teaches to test “frequency and severity of bleeding episodes” after treatment (see paragraphs 0169 and 0194), and furthermore, Wang corroborates and echoes Anguela’s teachings such that hemophilia A treatment includes determining/assessing “frequency of spontaneous bleeding episodes” (see paragraphs 0114 and 0165-0230). Since Anguela’s hemophilia A treatment method that “reduces frequency of severity of acute bleeding episodes” is patentably indistinguishable from the instantly claimed method, it necessarily follows that Anguela’s treatment method would inherently provide the natural result of prevention of spontaneous bleeds for at least 1 year, absent objective evidence to the contrary. Note that there is no newly added active method step recited in the instant claims. Hence, the instantly recited administration of an rAAV vector comprising SEQ ID NO:7 at the dose of less than 6x1012 vg/kg is the only active method step that is solely responsible for resulting in the claimed treatment effect of preventing spontaneous bleeds for at least 1 year.” 
“If, however, the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient." In re Oelrich, 666 F. 2d at 578, 58, 212 USPQ323 (CCPA 1981) (emphasis added by the court in Par Pharm). 
In view of the foregoing, this rejection is maintained. 

             Double Patenting
Claims 1-4, 12, 16-17, 22-23, 51, 65-67, 72-74, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, 137, and 139-140 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-41 of U.S. Patent No. 11,168,124 in view of Anguela et al., Wang et al., and Kelley et al. for the reasons set forth in the last Office action mailed on June 16, 2022 because applicant did not provide any rebuttal arguments addressing the supposed errors of this rejection. 

Claims 1-4, 12, 16-17, 22-23, 51, 65-67, 72-74, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, 137, and 139-140 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 107-144 of Application No. 15/772,025 in view of Anguela et al., Wang et al., and Kelley et al. for the reasons set forth in the last Office action mailed on June 16, 2022 because applicant did not provide any rebuttal arguments addressing the supposed errors of this rejection. 

      New Objections Necessitated by Amendment
Claim Objections
Claim 123 is objected to as being in an unacceptable depend claim form because the claim does not refer to a preceding claim. See MPEP § 608.01(n).  

       Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635